Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00546-CV

                          Juanita GONZALES GARCIA, et al.,
                                     Appellants

                                            v.

U.S. BANK, N.A. as Trustee for Citigroup Mortgage Loan Trust, Inc. 2006-HE3, Asset-Backed
                       Pass-Through Certificates Series 2006-HE3,
                                         Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2015CV01889
                       Honorable Timothy Johnson, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant Juanita Gonzales
Garcia.

      SIGNED December 2, 2015.


                                             _________________________________
                                             Patricia O. Alvarez, Justice